Citation Nr: 1632619	
Decision Date: 08/17/16    Archive Date: 08/24/16

DOCKET NO.  10-39 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1. Entitlement to an initial disability rating for asbestosis, currently rated 60 percent prior to March 1, 2012.

2. Entitlement to an initial disability rating for asbestosis, currently rated 60 percent from March 1, 2012.

3. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

C.S. De Leo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1963 to September 1967.

These matters come before the Board of Veterans Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  In October 2008, the RO granted service connection for bilateral calcified pleural plaques (also claimed as asbestosis) and assigned an initial noncompensable rating effective the March 27, 2008 date of claim.  In January 2009, the RO recharacterized the disability as asbestosis, and increased the initial rating to 60 percent, also effective March 27, 2008.  In June 2009, the Veteran filed a formal claim for a TDIU, which the RO also considered a notice of disagreement with the initial 60 percent rating assigned.
  
In May 2012, the Veteran testified during a travel Board hearing before the undersigned; a transcript of that hearing is of record.  The law requires that the Veterans Law Judge who conducts a hearing on an appeal must participate in any decision made on that appeal.  38 U.S.C. § 7107(c) (West 2014); 38 C.F.R. 
§ 20.707 (2015).  In June 2015, the Board sent a letter to the Veteran, which explained that the Veterans Law Judge who presided over his hearing was no longer available to participate in his appeal.  By letter dated in July 2015, the Veteran's attorney advised that he did not desire to appear at a new hearing.  Thus, the Board will proceed with the matter on appeal.

In October 2014, the Board, denied entitlement to a higher rating for asbestosis in excess of 60 percent and also denied entitlement to a TDIU.  In October 2014, the United States Court of Appeals for Veterans Claims (Court) granted a Joint Motion for Remand (JMR), vacating the Board's January 2014 decision and remanding these claims to the Board for additional evidentiary development to include scheduling a contemporaneous VA examination.

In an April 2016 brief the Veteran's attorney submitted additional evidence in the form of private treatment records from Southcoast Medical Group dated from January 19, 2012 to August 19, 2015 consisting of lung capacity testing over the last several years and a March 2016 private medical report and requested that the Board not remand the appeal to conduct a new VA examination as the primary purpose of this exam would be to conduct lung capacity testing.  Additionally, the brief indicated that the submitted medical records show consistent lung capacity testing over the last several years and the medical evidence of record give a clear picture of the role his asbestosis disability played in his ability to work during the period on appeal.  Consideration of initial AOJ consideration was also waived.

This appeal was processed utilizing the Virtual VA and the Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1. The pulmonary function test (PFT) results associated with the November 2008 VA examination showed findings of FVC of 55 a percent of predicted and a DLCO of 97 percent of predicted.

2. The PFT results associated with the July 2009 VA examination showed findings of a FVC of 60 percent of predicted and DLCO of 102 percent of predicted.

3. The December 2010 PFT results showed findings of a FVC of 71 percent of predicted and a DLCO of 77 percent of predicted.

4. The March 1, 2012 lab results show that DLCO (SB) was of 24.4% predicted (less than 40 percent predicted).

5. The evidence is approximately evenly balanced as to whether the Veteran's service connected disabilities have rendered him unable to secure and follow substantially gainful employment since the March 27, 2008 effective date of the grant of service connection for asbestosis.

CONCLUSIONS OF LAW

1. The criteria for a rating of 100 percent rating for asbestosis have been met since March 1, 2012.

2. The criteria for a higher initial rating than 60 percent for asbestosis have not been met prior to March 1, 2012.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.96, 4.97, Diagnostic Code (DC) 6833 (2015).

3. With reasonable doubt resolved in favor of the Veteran, the criteria for entitlement to a TDIU have been met since March 27, 2008.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Clams Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  As the Board is granting the application for entitlement to a TDIU, further discussion of the VCAA in this regard is unnecessary.

As to the claim for a higher initial rating for asbestosis, this claim arises from the Veteran's disagreement with rating assigned in connection with the grant of service connection for this disability.  Where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007).

In addition, VA fulfilled its duty to assist the Veteran in obtaining the identified and available evidence needed to substantiate the claim and affording the Veteran two VA respiratory examinations, in November 2008 and June 2009.  The discussion below reflects that these examinations were based on consideration of the Veteran's prior medical history and described his asbestosis in sufficient detail to allow the Board to make a fully informed evaluation, to include consideration of staged ratings increasing the disability rating to 100 percent.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  The Board therefore finds that theses examinations were adequate.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order.  

The Board will therefore proceed to the merits of the claim for a higher initial rating for asbestosis.

Increased Rating for Asbestosis

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A.  
§ 1155; 38 C.F.R. Part 4 (2015).  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2015); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  In all claims for increase, VA has a duty to consider the possibility of assigning staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In accordance with 38 C.F.R. §§ 4.1 and 4.2 (2015) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the history of the disability is for consideration in rating a disability.

The Veteran's asbestosis has been evaluated under the criteria listed in the General Rating Formula for Interstitial Lung Disease (General Rating Formula) at 38 C.F.R. § 4.97, which includes DC 6833, relating to asbestosis.  The General Rating Formula provides for a 100 percent evaluation where FVC is less than 50 percent predicted; or DLCO (SB) is less than 40 percent predicted; or maximum exercise capacity is less than 15ml/kg/min oxygen consumption with cardio respiratory limitation; or cor pulmonale or pulmonary hypertension; or requires oxygen therapy.  A 60 percent evaluation is warranted where FVC is between 50 to 64 percent predicted; or DLCO (SB) is between 40 to 55 percent predicted; or maximum exercise capacity of 15 to 20 ml/kg/min oxygen consumption with cardio respiratory limitation.  A 30 percent evaluation is warranted where FVC is between 65 to 74 percent, or DLCO (SB) is between 56 to 65 percent. Id. 

These criteria are disjunctive.  See Johnson v. Brown, 7 Vet. App. 95 (1994) [only one disjunctive "or" requirement must be met in order for an increased rating to be assigned]; Cf. Melson v. Derwinski, 1 Vet. App. 334 (1991) [use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met].

If the DLCO (SB) test if not of record, the evaluation is to be based on alternative criteria as long as the examiner states why the test would not be useful or valid in a particular case.  When PFTs are not consistent with clinical findings, evaluation is to be based on the PFTs unless the examiner states why they are not a valid indication of respiratory functional impairment in a particular case.  Post-bronchodilator studies are required when PFTs are conducted for disability evaluation purposes except when the results of pre-bronchodilator PFTs are normal.  When evaluating based on PFTs, post-bronchodilator results are to be used in applying the evaluation criteria unless the post-bronchodilator results were poorer than the pre-bronchodilator results.  In those cases, pre-bronchodilator results are to be used for evaluation purposes.  See 38 C.F.R. § 4.96(d)(5) and (6) (2015).
The Veteran seeks a higher initial disability rating in excess of 60 percent for asbestosis disability.  The date of the claim on appeal for entitlement to service connection for asbestosis was March 27, 2008.  

As noted above the Veteran's attorney submitted additional evidence to include private treatment records from Southcoast Medical Group dated from January 19, 2012 to August 19, 2015 consisting of lung capacity testing over the last several years and a March 2016 private medical report.  During the pendency of the claim, the Veteran's lab test results reflect that on March 1, 2012 his FEV1 was 80% predicted and DLCO results of 24.4% predicted.

On August 19, 2015 private treatment record reflects PFT shows FVC results of 46% predicted.  See Southcoast Medical Group private treatment records.

The above evidence reflects that from March 1, 2012 the Veteran had symptoms that met the criteria for a 100 percent evaluation.  Specifically, DLCO (SB) was of 24.4% predicted (less than 40 percent predicted); and on April 19, 2015 where FVC was of 46% predicted (less than 50 percent predicted).  The Board finds that this evidence reflects that the Veteran had symptoms warranting a 100 percent disability rating from March 1, 2012.  DC 6833.  Thus, for the above reasons, a higher rating of 100 percent is warranted from March 1, 2012.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

March 27, 2008 to March 1, 2012 

The criteria for a rating higher than 60 percent for asbestosis were not met prior to March 1, 2012.  

The November 2008 report of VA examination noted the Veteran's complaint of having good and bad days with regard to his breathing problems.  He indicated that he got winded easily, reporting that he could climb a flight of stairs but breathed heavily as a result thereof.  Additionally, he was easily winded doing light yard work.  He had no complaints of chest pains and had only occasional mucous production, but no hemoptysis.  Further, he had never been hospitalized for breathing problems.

The PFT results included an FVC of 55 percent of predicted and a DLCO of 97 percent of predicted.  The diagnosis of asbestosis was confirmed.

The July 2009 report of VA examination documented the Veteran's complaint of increasing breathing troubles with reports of some bad days and better other days. Heat adversely affected his breathing.  When he gardened, he had to bring a chair along so that he could sit and rest.  He reported being a retired fireman (having retired 10 years previously).  He felt that he could not work now due to his breathing problems.  He did not think he could perform any employment that required exertion.  His ability to walk on a flat surface was variable, and some days, he had difficulty walking from his garden to his house. He had a morning cough that was productive of phlegm. However, he had no chest pains or swelling in the legs. He had not had any hospitalizations. 

The pulsoximetry reading was 96 percent on room air.  At rest, his heart rate was 74 with pulsoximetry reading on room air of 97 percent.  With exertion consisting of a short walk down the hallway and back, the Veteran desaturated to 93 percent and had a heart rate of 100 beats per minute.

The PFT results included a FVC of 60 percent of predicted (post-bronchodilator) and a DLCO of 102 percent of predicted.  The examiner indicated there had been no significant change compared with his prior study in November 2008. 

A December 2010 private facility pulmonary function test PFT results included an FVC of 71 percent of predicted and a DLCO of 77 percent of predicted.

Based on this record, the Board finds that the criteria for the assignment of an initial rating in excess of 60 percent for the service-connected asbestosis have not been met. 

In this regard, the Board notes that PFTs associated with the November 2008 VA examination showed findings of FVC of 55 percent of predicted, and DLCO of 97 percent of predicted; pulmonary function tests associated with the July 2009 VA examination showed findings of FVC of 60 percent of predicted, and DLCO of 102 percent of predicted; and, December 2010 pulmonary function tests showed findings of FVC of 71 percent of predicted, and DLCO of 77 percent of predicted.

As the Veteran's symptoms have not more nearly approximated FVC less than 50-percent predicted, DLCO (SB) less than 40 percent predicted, a maximum exercise capacity less than 15 ml/kg in oxygen consumption with cardiorespiratory limitation or cor pulmonale or pulmonary hypertension, or required outpatient oxygen therapy, a rating in excess of 60 percent for the service-connected asbestosis is not warranted. 

The Board has also considered the Veteran's assertions as to the severity of his symptoms; however, a rating in excess of 60 percent is not assignable. 

Here, the Veteran testified at the May 2012 hearing that he had not been prescribed to have outpatient oxygen therapy.  His testimony focused on the dyspnea he experienced with exertion.  This complaint was documented in the objective medical evidence of record.  While he did testify that he took medication for high blood pressure (and high cholesterol) there is no evidence of record to indicate that the Veteran had cor pulmonale or pulmonary hypertension.  

The Board has also considered the January 2016 lay statements of the Veteran's family and friend.  The statements describe symptoms of the Veteran's asbestosis that they have witnessed over the past several years.  Particularly that he struggles to catch his breath during simple tasks such as carrying groceries, walking, and gardening; and that he also requires assistance with activities of daily living.  They are consistent with the observations noted on VA examinations and private treatment records.  His symptoms during this time did not result in FVC of less than 50 percent predicted; or DLCO (SB) less than 40 percent predicted; or maximum exercise capacity was not less than 15ml/kg/min oxygen consumption with cardio respiratory limitation; or cor pulmonale or pulmonary hypertension; or he did not require oxygen therapy, which warrants a 60 percent disability rating and not a higher rating of 100 percent.

For the foregoing reasons, the preponderance of the evidence is against an initial rating in excess of 60 percent for asbestosis prior to March 1, 2012.  The benefit of the doubt doctrine is therefore not for application in this regard.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

Extraschedular Consideration

Finally, the Board finds that an extraschedular rating is not warranted.  Consideration of referral for an extraschedular rating requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. I f the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted.

The discussion above reflects that the symptoms of the Veteran's asbestosis disability are contemplated by the applicable rating criteria.  While the Veteran indicated to the VA providers that his symptoms had become worse to include becoming winded quickly and having to have a chair around when walking in order to sit and catch his breath, the Board finds that these symptoms are the result of the breathing difficulties due to the respiratory symptoms indicated by PFT test results and other symptoms that are contemplated by the applicable criteria.

Moreover, in Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  In this case, entitlement to a TDIU has been granted from the effective date of service connection for asbestosis.  The Federal Circuit in Johnson indicated that the TDIU provision only accounts for instances in which a veteran's combined disabilities establish total unemployability, i.e., a disability rating of 100 percent.  Id. at 1366.  On the other hand, 38 C.F.R. § 3.321(b)(1) performs a "gap-filling" function.  Id.  It accounts for situations in which a veteran's overall disability picture establishes something less than total unemployability, but where the collective impact of a veteran's disabilities are nonetheless inadequately represented.  Id.  As the Veteran has been granted TDIU, he is deemed to have total unemployability and there is no "gap" to fill by § 3.321(b).  Further discussion of an extraschedular rating based on the collective impact of multiple disabilities is therefore not warranted in this case.

For the foregoing reasons, referral for consideration of an extraschedular rating is not warranted in this case.  38 C.F.R. § 3.321(b)(1).  

TDIU

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of two or more service-connected disabilities, provided that one of those disabilities is rated 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

In this case, the Veteran is service-connected for asbestosis, evaluated as 60 percent disabling; and bilateral hearing loss, evaluated as 10 percent disabling prior to March 1, 2012.  As a result of the Board's determination discussed above, the Veteran's disability rating for asbestosis is awarded a 100 percent rating from March 1, 2012.  Therefore, he does meet the schedular criteria for a TDIU under 38 C.F.R. § 4.16(a).  The only remaining question in this case is whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities from March 1, 2012, and because prior to March 1, 2012 he did not meet the schedular criteria for a TDIU under 38 C.F.R. § 4.16(a), for purposes of a possible extraschedular evaluation under 38 C.F.R. § 4.16(b) from March 27, 2008 to February 29, 2012.

The remaining question is whether these service-connected disabilities preclude the Veteran from securing and following a substantially gainful occupation.  See 38 C.F.R. § 4.16(a).  The fact that a veteran is unemployed or has difficulty finding employment does not alone warrant assignment of a TDIU, as a high rating itself establishes that his disability makes it difficult for him to obtain and maintain employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Rather, the evidence must show that he is incapable "of performing the physical and mental acts required" to be employed.  Id. at 363.  Thus, the central question is whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability, and not whether a veteran could find employment.  Id.  Consideration may be given to a veteran's education, training, and special work experience, but not to his age or to impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

The November 2008 and July 2009 VA examination reports reflect that the Veteran's respiratory disability prevented him from doing physical work and did not impact his ability to complete sedentary work.  This evidence weighs against the claim.

On the contrary, a March 2016 private medical report by Dr. P.C. opines that following review of the Veteran's service treatment records, medical treatment records, medical opinions, the Veteran's and the Veteran's family's lay statements, and pertinent medical literature, his moderate to severe service connected asbestos related lung disease has left him unable to secure any type of gainful employment since March 2002; to specifically prevent him from any form of sedentary employment and the combination of his respiratory and audiologic disabilities would preclude any kind of employment in the future.  Dr. C's rationale includes the following points.  First, the Veteran's medical records and lay statements reflect that his respiratory symptoms are so severe to where he is unable to perform any kind of strenuous work or any type of work while sitting down to include shortness of breath and becoming winded easily with simple tasks such as carrying groceries, walking the dog, while climbing stairs, gardening, walking down the hall way or from his car to his home.  In addition, he requires assistance preparing meals and with other activities of daily living.  Second, PFT during the appeal period indicate evidence of moderate restrictive lung impairment pattern consistent with asbestosis related lung disease (ARLD) and spirometry results show a force vital capacity (FVC) at 46 percent predicated and forced expiratory volume in 1 second (FEV1) of 47 percent predicated, indicative of a severe restrictive pattern.

However, opinions of health care professionals are not dispositive in adjudicating TDIU claims; rather, the Board must assess the functional limitations noted by the health care professionals and determine whether they render the Veteran unemployable consistent with the applicable regulations.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) ("[A]pplicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner").  The Veteran's TDIU claim form and the medical records reflect that he worked as a firefighter for 27 years, from 1967 to 1994.  See June 2009 VA Form 21-8940.  Moreover, the Veteran testified during the May 2012 Board hearing that his service connected asbestosis did cause frequent breathing trouble when walking short distance for example to his home garden or walking up or down stairs and he must sit often.  He also explained that having to sit down and get up from a sitting position is also difficult at times.  See Hearing Transcript at 11-14.  The Board finds this testimony competent and credible.  Geib, 733 F.3d at 1354 (whether a veteran can perform the physical and mental acts required by employment is an issue about which a lay person may provide competent evidence; "neither the statute nor the relevant regulations require the combined effect [of disabilities] to be assessed by a medical expert").

Given the significant impact of the service connected disabilities on the Veteran's ability to perform physical tasks that would likely be required for the type of employment for which he would be qualified given his 27 year occupational background as a firefighter, and his inability to complete simple tasks such as walking down a hallway, to and from his car, or while carrying groceries he becomes breathless.  The evidence is thus at least evenly balanced as to whether these disabilities preclude him from obtaining and maintaining substantially gainful employment.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to a TDIU is warranted.  38 U.S.C.A. § 5107(b).

Finally, as noted in the April 2016 Brief, the Veteran's attorney contended that the Veteran was entitled to TDIU from March 27, 2008.  The issue of entitlement to TDIU is raised when the Veteran seeks the highest rating possible for a disability and submits evidence of unemployability due to that disability.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  As the Veteran timely appealed the initial rating assigned for asbestosis effective the March 27, 2008 date of claim, and the issue of entitlement to a TDIU is part and parcel of this claim for a higher initial rating for TDIU, an effective date of March 27, 2008 is warranted for the TDIU.

The Board notes, however, that it has granted a 100 percent rating from March 1, 2012.  There are some circumstances in which a 100 percent rating does not render the issue of entitlement to a TDIU moot, specifically, when the TDIU could assist the Veteran in meeting the criteria for special monthly compensation (SMC) at under 38 U.S.C.A. § 1114(s), which requires a 100 percent rating and other disabilities ratable at 60 percent.  Bradley v. Peake, 22 Vet. App. 280, 294 (2008).  Here, however, the TDIU is based on the Veteran's asbestosis, for which he is receiving a 100 percent rating and the only other service connected disability is bilateral hearing loss.  Thus, the TDIU could not assist the Veteran in meeting the criteria for SMC under 38 U.S.C.A. § 1114(s) and is moot from March 1, 2012.







ORDER

Entitlement to a 100 percent rating for asbestosis from March 1, 2012 is granted, subject to controlling regulations governing the payment of monetary awards.

Entitlement to a rating higher than 60 percent for asbestosis prior to March 1, 2012 is denied.  

Entitlement to a TDIU is granted from March 27, 2008 to March 1, 2012, subject to controlling regulations governing the payment of monetary awards.



______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


